NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted September 10, 2008
                                        Decided October 3, 2008

                                           Before

                                JOHN L. COFFEY, Circuit Judge

                                KENNETH F. RIPPLE, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

No. 07‐3276

MUJESIRA M. JADADIC,                                Petition for Review of an Order of the
     Petitioner,                                    Board of Immigration Appeals.

       v.                                           No. A73 213 597

MICHAEL B. MUKASEY, Attorney
General of the United States,
      Respondent.

                                         O R D E R

       Mujesira Jadadic, a native of what was formerly Yugoslavia and now a citizen of
Serbia and Montenegro, was charged with removability for remaining in the United States
without authorization as a non‐immigrant visitor.  See 8 U.S.C. § 1227(a)(1)(B).  Jadadic
conceded removability, and an Immigration Judge (IJ) denied her application for
withholding of removal.  The Board of Immigration Appeals (BIA) affirmed the IJ’s
decision, and Jadadic now petitions for review.  Because there is substantial evidence
supporting the IJ’s decision, we deny Jadadic’s petition.
No. 07‐3276                                                                              Page 2

        Jadadic entered the United States in August 2000 as a non‐immigrant visitor with
authorization to remain until December.  But in May 2003 the Department of Homeland
Security served her with a Notice to Appear, charging removability because she lacked legal
status.  Jadadic admitted removability but applied for withholding of removal.  In her
application and at her hearing, Jadadic recounted the following events, which the IJ deemed
credible and so, on this record, are undisputed.

        Jadadic testified that her brother deserted the Yugoslavian army in June 1991
because he did not want to participate in “killing innocent civilians,” most of whom were
Muslim.  And as Muslims, she said, her family could not freely practice their religion in
their hometown of Plav, Montenegro.  Shortly after her brother returned home in 1994, four
Serbian soldiers dragged him out of bed in the middle of the night and began beating him
for refusing to rejoin the army.  When Jadadic tried to protect her brother, the soldiers hit
her on the head, arms, and legs, causing her to bleed and leaving several scars.  Jadadic
testified, though, that she did not go to a hospital for treatment until one or two weeks after
the beating.

        In December 1994 Jadadic left Montenegro for Germany, where she eventually
married a German and obtained temporary residency status.  Jadadic separated from her
husband in 1999 and entered the United States a year later on a visitor’s visa.  In August
2000 she returned to Montenegro for a few weeks because her brother had been shot by a
Serbian soldier.  Jadadic testified that her brother’s name remained on a “deserter’s list” and
that she feared returning to Montenegro because of her brother’s situation and on account of
her religion.  Yet Jadadic admitted she was unaware that the Federal Republic of Yugoslavia
had granted amnesty to all draft evaders in February 2001.  And she stated that her mother,
two brothers, and three sisters continue to reside in Montenegro.

        After the hearing the IJ found Jadadic removable for violating the terms of her visa. 
The IJ deemed Jadadic’s testimony credible, yet concluded that the harm she suffered did
not rise to the level of past persecution.  Even assuming that the incident constituted past
persecution, the IJ found “no connection between her religious beliefs and the mistreatment
she experienced in November, 1994.”  Finally, the IJ held that because there had been a
“substantial change” in conditions in Montenegro, Jadadic was not at risk of future
persecution if returned.  The BIA affirmed the IJ’s decision.

       In her petition for review, Jadadic argues that she is entitled to withholding of
removal for persecution based both on her religion and her brother’s political opinion. 
Where, as here, the BIA’s opinion affirms and adds “very little” to the IJ’s decision, we
review the IJ’s decision as supplemented by the BIA’s “terse opinion.”  Hamdan v. Mukasey,
528 F.3d 986, 991 (7th Cir. 2008).  We review the decision denying withholding of removal
No. 07‐3276                                                                               Page 3

for substantial evidence and will not grant the petition unless Jadadic can demonstrate that
the evidence compels a contrary conclusion.  See Ogayonne v. Mukasey, 530 F.3d 514, 518‐19
(7th Cir. 2008).

        To establish her eligibility for withholding of removal, Jadadic must show a clear
probability of persecution on account of a protected ground.  See 8 U.S.C. § 1231(b)(3)(A);
Irasoc v. Mukasey, 522 F.3d 727, 729‐30 (7th Cir. 2008); Tariq v. Keisler, 505 F.3d 650, 656 (7th
Cir. 2007).  To do so, Jadadic must prove either that she suffered past persecution, which
creates a presumption of future persecution, or that it is more likely than not that she would
face future persecution in Montenegro.  See Guardia v. Mukasey, 526 F.3d 968, 971 (7th Cir.
2008); Irasoc, 522 F.3d at 730.

        Jadadic’s argument concerning her brother’s political opinion was not presented to
the BIA and therefore was not preserved.  See, e.g., Korsunskiy v. Gonzales, 461 F.3d 847, 849
(7th Cir. 2006); Tarraf v. Gonzales, 495 F.3d 525, 535‐36 (7th Cir. 2007).  And even assuming
that the beating she suffered rises to the level of past persecution, there was no connection
between the persecution and her religion.  Jadadic stated, both in her application and at the
hearing, that her brother’s beating was because he deserted the military rather than on
account of his Muslim religion.  And she suffered physical harm during the altercation only
because she intervened to protect her brother from the soldiers.  Nothing in the record
suggests that the soldiers knew Jadadic’s identity, let alone her religion.  Because there is no
link between the beating and any of the protected grounds listed in 8 U.S.C. § 1231(b)(3)(A),
Jadadic cannot establish past persecution.  See Djouma v. Gonzales, 429 F.3d 685, 688 (7th Cir.
2005).

        Nor can she establish that it is more likely than not that she faces future persecution
in Montenegro.  We have held many times that “fear of general conditions of ethnic
persecution common to all members of an ethnic minority does not constitute the well‐
founded fear required by statute.”  Petrovic v. INS, 198 F.3d 1034, 1037 (7th Cir. 2000).  The
evidence Jadadic pointed to in both her asylum application and at her hearing does not
establish that she would individually be subject to religious persecution.  See Pelinkovic v.
Ashcroft, 366 F.3d 532, 540 (7th Cir. 2004).  Moreover, the Federal Republic of Yugoslavia
(now dissolved) granted amnesty to all military deserters in 2001, and Jadadic’s family
continues to reside in Montenegro.  See generally id. at 540‐41 (“The country conditions in
Serbia and Montenegro, which, after a decade of strife, have finally changed for the better,
are yet another reason to uphold the BIA’s decision.”).  The IJ’s finding that Jadadic does not
have a well‐founded fear of future persecution is supported by substantial evidence.

       Accordingly, we DENY Jadadic’s petition for review.